Citation Nr: 0328112	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to an increased evaluation for left surgical 
nephrectomy, rated 30 percent disabling, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


REMAND

The veteran served on active duty from January 1951 to 
October 1952.  He died in March 2001.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).

The claims in this case were filed in May 2001, after the 
passage of the VCAA, so the law clearly applies.  As part of 
its duty to notify, VA is required to specifically inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (when VA 
receives substantially complete application for benefits, it 
has obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim).  
In this case, no such notice was provided by the RO to the 
appellant with respect to the currently pending claims.

For purposes of attempting to remedy this error, the Board 
prepared and sent such notice to the appellant in March 2003 
pursuant to the authority set forth in 38 C.F.R. § 
19.9(a)(2)(ii).  However, on May 1, 2003, while this case was 
still pending review at the Board, the U.S. Court of Appeals 
for the Federal Circuit held that the regulation giving the 
Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.) (the DAV case).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.

In light of the Federal Circuit's decision in the DAV case, 
the VCAA notice provided by the Board to the appellant in 
March 2003 was not legally sufficient.  Accordingly, in order 
to ensure that the appellant is not mislead or prejudiced in 
any manner, and in order to provide her with the notice to 
which she is entitled by law, this case must be remanded for 
the issuance of a new VCAA-duty-to-notify letter.

A remand is also required for consideration by the agency of 
original jurisdiction (AOJ) of additional medical evidence 
submitted by the appellant in June 2003.  Previously, the 
Board's Rules of Practice, 38 C.F.R. Parts 19 & 20, did not 
require the Board to obtain a waiver allowing the Board to 
consider additional evidence in lieu of initial review by the 
AOJ.  However, in the DAV case, the Federal Circuit held that 
38 C.F.R. § 19(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case for initial consideration by the AOJ.  
That decision reinforces previous rulings which stand for the 
proposition that a claimant is entitled to AOJ level review 
of a case before appellate level review by the Board.  See 
e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of 
the Federal Circuit's decision, the Board will remand this 
case to ensure full and complete compliance with these 
requirements as well.

Additionally, the Board observes that at the time of his 
death in March 2001, the veteran had a pending claim seeking 
entitlement to increased compensation for his service-
connected kidney disability (left surgical nephrectomy, rated 
30 percent disabling since October 18, 1962).  Review of the 
record reveals that the RO was in the process of scheduling 
the veteran for an examination for this disability, but the 
examination was not conducted and no actual adjudication of 
this claim took place prior to the veteran's death.

In May 2001, the appellant filed a claim seeking entitlement 
to DIC benefits based on service connection for the cause of 
the veteran's death or, alternatively, on the basis of 
entitlement under 38 U.S.C.A. § 1318.  The RO denied this 
claim by rating decision in May 2001, and the appellant was 
sent notice of this decision by letter dated May 31, 2001.  
She subsequently perfected an appeal to the Board as to these 
issues, as listed on the title page.  The notice letter also 
advised her that "[w]e cannot approve your claim for 
'accrued benefits' because VA did not owe him [the veteran] 
any money"; however, the RO's May 2001 rating decision does 
not reflect an actual adjudication of any accrued-benefits 
claims, to include the veteran's claim pending at his death 
seeking an increased rating for his left nephrectomy 
disability.

With respect to this accrued claim, it is clear from the 
representative's statement of December 11, 2001 that a claim 
for accrued benefits has been raised in connection with this 
appeal, which is timely under applicable law and regulations.  
38 U.S.C.A. § 5121(c); 38 C.FR. § 3.1000(c) (application for 
accrued benefits must be received within a year after date of 
veteran's death).  The Board finds further that the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
intertwined with this claim, as the accrued claim involves a 
challenge to the appropriate rating for the left nephrectomy 
disability and, therefore, includes the related issue of the 
effective date of any rating assigned as a result of the 
adjudication of this claim (which may provide basis for 
entitlement under section 1318 - a total rating for 10 years 
prior to the veteran's death).  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation); see also 
Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000) (all 
section 1318 bases for an award of DIC are an intrinsic part 
of a DIC claim in those cases in which service connection for 
the cause of the veteran's death is denied and the veteran 
had a totally disabling service-connected condition at the 
time of death).  Accordingly, this accrued claim is referred 
for appropriate development and adjudication.

The Board also notes that in May 2003, the appellant 
requested a copy of a medical report contained in the claims 
file.  It does not appear that this has been done.  Although 
this is not a reason to remand the case, she should be 
provided a copy of the report while the case is in remand 
status.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
appellant with written notice of the 
evidence, if any, she is expected to 
provide in support of the claims on 
appeal and the evidence, if any, that VA 
will obtain for her.

2.  Send the appellant a copy of the 
medical report she requested in a May 
2003 statement.



3.  Thereafter, VBA must readjudicate the 
issues arising from this appeal 
(entitlement to DIC benefits under 
38 U.S.C.A. § 1310 or, alternatively, 
under 38 U.S.C.A. 1318, which includes 
the intertwined claim for accrued claim 
discussed above).  These claims must be 
adjudicated with consideration of all 
additional evidence and argument received 
since issuance of the June 2002 statement 
of the case, including the additional 
medical evidence submitted by the 
appellant in June 2003.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters subject to this remand.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development directed by VBA, is 
necessary for a comprehensive and correct adjudication of her 
claims.  The appellant's cooperation in VA's efforts is both 
critical and appreciated.  



This case must be afforded expeditious treatment.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


